1
2
3
4
                                                             JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   STEVE NEVILLE, SUBSTRUCTURE                 Case No. 5:17-cv-02507-AG (AGRx)
12   SUPPORT, INC., and TDP SUPPORT,             FINAL JUDGMENT
13   INC.,                                       Hon. Andrew J. Guilford
14                 Plaintiffs,
15           v.
16   FOUNDATION CONSTRUCTORS,
17   INC. and FOUNDATION PILE, INC.
18                 Defendants.
19
20
                                   FINAL JUDGMENT
21
             Having determined the parties’ motions for summary judgment (see D.E.
22
     88), and having granted the parties’ Joint Stipulation to Dismiss Remaining Claims
23
     under Fed. R. Civ. P. Rule 41(a)(1)(A)(ii), the Court ORDERS AND ADJUDGES
24
     as follows:
25
             1.    Final Judgment is entered in favor of defendants Foundation
26
     Constructors, Inc. and Foundation Pile, Inc. (“Defendants”), and against plaintiffs
27
     Steve Neville, Substructure Support, Inc., and TDP Support, Inc. (“Plaintiffs”).
28
             2.    With respect to Defendants’ EDTTEX ED2M and ED3 products,
1    Defendants do not infringe claims 1-6, 25-29, 31, and 39 of U.S. Patent No.
2    9,284,708 (“the ‘708 patent “).
3          3.     With respect to Defendants’ EDTTEX ED2M and ED3 products,
4    Defendants do not infringe claims 1, 2, 4, 6-9, 16-20, 22-30, 32, and 33 of U.S.
5    Patent No. 7,914,236 (“the ‘236 patent”).
6          4.     Plaintiff’s claims for infringement of claims 1-6, 25-29, 31, and 39 of
7    the ‘708 patent and of claims 1, 2, 4, 6-9, 16-20, 22-30, 32, and 33 of the ‘236
8    patent as against Defendants’ EDTTEX ED1 product are dismissed without
9    prejudice.
10         5.     Defendants Foundation Constructors, Inc. and Foundation Pile, Inc.
11   shall recover costs from Plaintiffs.
12         6.     The Court retains jurisdiction over this cause and over the parties for
13   the purposes of entering all further post-judgment orders that are just and proper.
14         DONE AND ORDERED in Chambers at Anaheim, California, this 27th day
15   of September 2019.
16
17
     Dated: September 27, 2019
18                                          Honorable Andrew J. Guilford
                                            UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
